Case 2:14-cv-08390-DMG-PLA Document 636 Filed 07/23/20 Page 1 of 7 Page ID #:44190




                              NOT FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS
                                                                               FILED
                               FOR THE NINTH CIRCUIT
                                                                                JUL 23 2020
                                                                           MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS
    BAHAMAS SURGERY CENTER, LLC,                    No.   18-55478
    DBA Bahamas Surgery Center, a
    California limited liability company, on        D.C. No.
    behalf of itself and all others similarly       2:14-cv-08390-DMG-PLA
    situated,

                 Plaintiff-Appellee,                MEMORANDUM*

    v.

    KIMBERLY-CLARK CORPORATION, a
    Delaware Corporation,

                 Defendant-Appellant,

    and

    HALYARD HEALTH, INC., a Delaware
    Corporation,

                 Defendant.



    BAHAMAS SURGERY CENTER, LLC,                    No.   18-55483
    DBA Bahamas Surgery Center, a
    California limited liability company, on        D.C. No.
    behalf of itself and all others similarly       2:14-cv-08390-DMG-PLA
    situated,

          *
          This disposition is not appropriate for publication and is not precedent
   except as provided by Ninth Circuit Rule 36-3.
Case 2:14-cv-08390-DMG-PLA Document 636 Filed 07/23/20 Page 2 of 7 Page ID #:44191




                Plaintiff-Appellee,

    v.

    HALYARD HEALTH, INC., a Delaware
    Corporation,

                Defendant-Appellant,

    and

    KIMBERLY-CLARK CORPORATION, a
    Delaware Corporation,

                Defendant.



    BAHAMAS SURGERY CENTER, LLC,                  No.   18-55558
    DBA Bahamas Surgery Center, a
    California limited liability company, on      D.C. No.
    behalf of itself and all others similarly     2:14-cv-08390-DMG-PLA
    situated,

                Plaintiff-Appellant,

    v.

    KIMBERLY-CLARK CORPORATION, a
    Delaware Corporation; HALYARD
    HEALTH, INC., a Delaware Corporation,

                Defendants-Appellees.


                      Appeal from the United States District Court


                                           2
Case 2:14-cv-08390-DMG-PLA Document 636 Filed 07/23/20 Page 3 of 7 Page ID #:44192




                            for the Central District of California
                           Dolly M. Gee, District Judge, Presiding

                            Argued and Submitted July 14, 2020
                                   Pasadena, California

   Before: THOMAS, Chief Judge, and FERNANDEZ and W. FLETCHER, Circuit
   Judges.

   Partial Concurrence and Partial Dissent by Judge W. FLETCHER

         In No. 18-55478, Defendant Kimberly-Clark Corporation (KC) appeals the

   district court’s judgment, following a jury trial, in a class action brought against it

   by class representative Bahamas Surgery Center, LLC (Bahamas) regarding

   surgical gowns manufactured and sold by KC, which were labeled as compliant

   with the AAMI1 Liquid Barrier Level 4 standard (the Gowns). In No. 18-55483,

   Defendant Halyard Health, Inc. (Halyard)2 appeals the district court’s judgment

   against it in the same action. In No. 18-55558, Bahamas appeals the district

   court’s reduction of the jury’s punitive damages awards, and conditionally appeals

   the district court’s rejection of one of its damages models. We vacate the

   judgment.

         (1) Halyard asserts that the district court erred when it determined that

   Bahamas had standing to sue it. We agree.

         1
             Association for the Advancement of Medical Instrumentation.
         2
             On June 30, 2018, Halyard changed its name to Avanos Medical, Inc.
                                               3
Case 2:14-cv-08390-DMG-PLA Document 636 Filed 07/23/20 Page 4 of 7 Page ID #:44193




         To establish constitutional standing, a named plaintiff in a class action “must

   ‘allege a distinct and palpable injury to himself’” arising from the defendant’s

   actions. Easter v. Am. W. Fin., 381 F.3d 948, 961 (9th Cir. 2004); see also Blum v.

   Yaretsky, 457 U.S. 991, 999, 102 S. Ct. 2777, 2783, 73 L. Ed. 2d 534 (1982).3

   Bahamas has no claim against Halyard because it purchased no gowns from it, and

   any injuries it has are not traceable to Halyard’s conduct. See Easter, 381 F.3d at

   961–62. Without a claim of its own, Bahamas cannot “‘seek relief on behalf of

   [itself] or any other member of the class.’” Lierboe v. State Farm Mut. Auto. Ins.

   Co., 350 F.3d 1018, 1022 (9th Cir. 2003). Even if other class members have valid

   claims against Halyard, that cannot retroactively cure the district court’s improper

   certification of a class wherein the named plaintiff (Bahamas) lacked standing to

   pursue those claims. See Blum, 457 U.S. at 1001 & n.13, 102 S. Ct. at 2784 &

   n.13; NEI Contracting & Eng’g, Inc. v. Hanson Aggregates Pac. Sw., Inc., 926

   F.3d 528, 533 (9th Cir. 2019).4 Because Bahamas never had standing to sue


         3
          Standing can be raised at any time and cannot be waived. United States v.
   Hays, 515 U.S. 737, 742, 115 S. Ct. 2431, 2435, 132 L. Ed. 2d 635 (1995); see
   also Grupo Dataflux v. Atlas Glob. Grp., L.P., 541 U.S. 567, 576, 124 S. Ct. 1920,
   1927, 158 L. Ed. 2d 866 (2004).
         4
          The juridical link doctrine is irrelevant to Bahamas’ standing here. See La
   Mar v. H & B Novelty & Loan Co., 489 F.2d 461, 464–66 (9th Cir. 1973) (standing
   assumed); cf. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 93–94, 118 S.
   Ct. 1003, 1012, 140 L. Ed. 2d 210 (1998).
                                             4
Case 2:14-cv-08390-DMG-PLA Document 636 Filed 07/23/20 Page 5 of 7 Page ID #:44194




   Halyard, we set aside the judgment against Halyard and remand with instructions

   to dismiss the claims against it.

         (2) KC argues that the district court abused its discretion by refusing to

   decertify5 the fraudulent concealment class because individual issues

   predominated6 in the class with regard to the materiality7 of the purported

   omissions. We agree.

         Under California law, a fact is “‘material’ if ‘a reasonable man would attach

   importance to its existence or nonexistence in determining his choice of action in

   the transaction in question.’” Engalla v. Permanente Med. Grp., Inc., 938 P.2d

   903, 919 (Cal. 1997); see Jorgensen v. Beach ‘N’ Bay Realty, Inc., 177 Cal. Rptr.

   882, 885–86 (Ct. App. 1981). The district court abused its discretion in failing to

   decertify the class because the evidence that it relied upon to demonstrate the

   materiality of the testing failures to the entire class applied only to the subset of


         5
         See Ramirez v. TransUnion LLC, 951 F.3d 1008, 1033 (9th Cir. 2020); see
   also United States v. Hinkson, 585 F.3d 1247, 1261–63 (9th Cir. 2009) (en banc).
         6
          See Fed. R. Civ. P. 23(b)(3); Amchem Prods., Inc. v. Windsor, 521 U.S.
   591, 615, 623, 117 S. Ct. 2231, 2246, 2249, 138 L. Ed. 2d 689 (1997); see also
   Torres v. Mercer Canyons Inc., 835 F.3d 1125, 1134 (9th Cir. 2016).
         7
          See Kaldenbach v. Mut. of Omaha Life Ins. Co., 100 Cal. Rptr. 3d 637, 652
   (Ct. App. 2009); see also Hoffman v. 162 N. Wolfe LLC, 175 Cal. Rptr. 3d 820,
   826–27 (Ct. App. 2014); Tucker v. Pac. Bell Mobile Servs., 145 Cal. Rptr. 3d 340,
   357 (Ct. App. 2012).
                                               5
Case 2:14-cv-08390-DMG-PLA Document 636 Filed 07/23/20 Page 6 of 7 Page ID #:44195




   transactions in which class purchasers had seen representations about the Gowns’

   AAMI rating. Moreover, there is no evidence that a reasonable person would

   attach importance to AAMI test failures in a transaction for purchase of a package

   of surgical goods where the Gowns’ AAMI rating was not noted on the package.

   See Engalla, 938 P.2d at 919; Jorgensen, 177 Cal. Rptr. at 885–86; cf. In re Vioxx

   Class Cases, 103 Cal. Rptr. 3d 83, 98–99 (Ct. App. 2009). Those transactions

   comprised the majority of class purchases.

         Because the record does not support the conclusion that common questions

   regarding the materiality of the omissions predominated in the defined class, the

   district court abused its discretion in failing to decertify the class.8 We therefore

   vacate the judgment as to KC and remand for further proceedings.

         (3) In light of our conclusions in (1) and (2) above, we need not and do not

   reach the other assignments of error raised by the parties.

         VACATED and REMANDED with instructions to dismiss in No. 18-

   55843. VACATED and REMANDED for further proceedings consistent with

   this disposition in No. 18-55478. DISMISSED as moot in No. 18-55558.

   Bahamas shall bear costs on appeal.


         8
         The heterogeneity in the fraudulent concealment class also fatally
   undermines the Unfair Competition Law class. See Cal. Bus. & Prof. Code
   § 17200; Tucker, 145 Cal. Rptr. 3d at 362.
                                              6
Case 2:14-cv-08390-DMG-PLA Document 636 Filed 07/23/20 Page 7 of 7 Page ID #:44196


                                                                                     FILED
   Bahamas Surgery Center, LLC v. Kimberly-Clark Corp., Nos. 18-55478+
                                                                                      JUL 23 2020
   W. FLETCHER, J., concurring in part and dissenting in part:                   MOLLY C. DWYER, CLERK
                                                                                   U.S. COURT OF APPEALS


            I respectfully dissent from the disposition insofar as it holds that the district

   court abused its discretion by refusing to decertify the fraudulent concealment class

   because individual issues predominated. As I read California law, a plaintiff need

   not show that individual class members were exposed to specific affirmative

   misrepresentations to succeed on a claim of fraudulent concealment. See In re

   Tobacco II Cases, 207 P.3d 20, 40 (Cal. 2009). The trial record contains ample

   evidence from which a reasonable juror could have found, as the jury found here,

   that a reasonable purchaser of the surgical gowns in question would have

   considered it important that the gowns had failed industry-standard strike-through

   tests.

            I would affirm the judgment against Kimberly-Clark Corporation.
